Order entered October 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00333-CV

             IN THE INTEREST OF S.C. AND K.C., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-11-16417-Z

                                     ORDER

      On September 19, 2022, after appellant provided written verification he had

requested the reporter’s record and paid the fee for its preparation, we ordered

Glenda E. Finkley, Official Court Reporter for the 256th Judicial District Court to

file the record. The record was to be filed no later than October 19, 2022. To date,

however, the record has not been filed. Accordingly, we ORDER Ms. Finkley to

file the record no later than November 21, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Mike Lee, Presiding Judge of the 256th Judicial District Court; Ms.

Finkley and the parties.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE